Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8-9 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claims 1, 16 and 19, please see the Applicants remarks filed on 6/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 20200008184 A1) discloses a communication method and apparatus using network slicing. A communication method of a communication apparatus performing communication with a user equipment receives a predetermined request from the user equipment, selects a single network slice instance to be allocated to the user equipment from among a plurality of network slice instances in the communication apparatus in response to the request, selects a single network function instance to be allocated to the user equipment from among a plurality of network function instances included in the selected network slice instance. The network slice instance is in an instantiated form of a network slice that includes at least one network function and resource for providing a network service having a predetermined capability and characteristic to the user equipment.
Tang et al. (US 20200068473 A1) discloses a method which comprises including, in a network slice selection request, information indicative of a reason for making the network slice selection request. The method of the first aspect may, for instance, be performed by a user equipment (UE). In a second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.





 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641